Case: 21-51219      Document: 00516445924         Page: 1     Date Filed: 08/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 24, 2022
                                  No. 21-51219                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Isaac Yorkman,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:21-CR-232-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Isaac Yorkman has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Yorkman has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51219     Document: 00516445924          Page: 2   Date Filed: 08/24/2022




                                   No. 21-51219


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2